 Case 1:95-cr-01162-FB Document 167 Filed 06/19/20 Page 1 of 6 PageID #: 1211




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
UNITED STATES OF AMERICA

       -v-                                          MEMORANDUM AND ORDER
                                                    Case No. 95-cr-01162 (FB)
JOHN MAPP,
------------------------------------------------x
Appearances:
 For the Defendant:                                 For the United States of America:
 MIA EISNER-GRYNBERG                                SAMUEL NITZE
 Federal Defenders of New York                      U.S. Attorney’s Office, E.D.N.Y.
 One Pierrepont Plaza                               271 Cadman Plaza East
 Brooklyn, NY 11201                                 Brooklyn, NY 11201
BLOCK, Senior District Judge:
       John Mapp is incarcerated at FCI Otisville on a 450-month sentence for his

role in a series of robberies between 1990 and 1991. He is eligible for transfer to a

halfway house in August 2025, after which he faces a five-year term of supervised

release. Mapp moves under the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), for

compassionate release and a reduction of his term of imprisonment to time-served

and the commencement of his five-year period of supervised release. The Court held

oral argument on June 11, and for the following reasons now grant’s Mapp’s motion.

                                              ***

       The First Step Act should not be construed as a vehicle for resentencing a

convicted criminal, but it does recognize that a sentence once imposed is not

immutable and that changed circumstances during a period of incarceration can

support a recalculation of the sentence if those circumstances rise to the level of
                                                1
Case 1:95-cr-01162-FB Document 167 Filed 06/19/20 Page 2 of 6 PageID #: 1212




“extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Moreover,

the court must be satisfied that the defendant “is not a danger to the safety of any

other person or to the community.” Sentencing Guideline § 1B1.13. The court must

also weigh the prospect of release against the interests of continued incarceration—

namely, deterrence, punishment, and incapacitation. See 18 U.S.C. § 3553(a). Thus,

the Act incorporates a sense of compassion and humanity not previously embraced

by the federal criminal justice system. Accord Copeland United States v. Copeland,

--- F. Supp. 3d ---, 2020 WL 2537250, at *2 (E.D.N.Y. May 19, 2020)

(“Compassionate relief matters. It matters so that courts may account for tragically

unforeseeable events” and “when continued incarceration would be greater than

necessary to achieve the ends of justice.” (internal quotation omitted)).

      Of course, such recalculations should only be employed if the court makes

proper findings to satisfy those prerequisites. Notwithstanding the appropriately

harsh sentence that the Court initially rendered, Mapp’s changed circumstances meet

this new “compassionate release”1 test for the following reasons:



      1
        The term “compassionate release” Error! Main Document Only.draws
from the title of the First Step Act section that amended 18 U.S.C. § 3582(c)—
“Increasing the Use and Transparency of Compassionate Release”—and from the
Bureau of Prisons’ pre-First Step Act “Compassionate Release/Reduction in
Sentence” program, see Program Statement 5050.49. Before the First Step Act, early
release under the BOP’s compassionate release program was available only if an
inmate requested it from the BOP, and the BOP agreed to file a motion with the court
requesting that inmate’s release.
                                         2
Case 1:95-cr-01162-FB Document 167 Filed 06/19/20 Page 3 of 6 PageID #: 1213




      1. Mapp has been rehabilitated. In the twenty-six years Mapp has spent

behind bars, he earned his GED, participated in and subsequently led rehabilitative

programs for other inmates, and maintained work assignments at all times. The

Government’s own submission acknowledges Mapp has a “model prison record.”

Gov’t Opp’n Ltr. at 7. Correctional staff, including Mapp’s case manager and long-

time correctional counselor, have commended Mapp as a “model inmate”:

           Mapp’s correctional counselor, J. Scelba, submitted a letter stating

            I have known and supervised [Mapp] over the past 20yrs at two federal
            institutions and he has always been respectful with staff and other
            inmates. He follows the rules and regulations and provides help to staff,
            if needed. He is a model inmate, who assists other newly arriving
            inmates. . . . He continuously programs and educates himself to improve
            himself and plan for future reentry. Mr. Mapp participates regularly in
            education and recreation programs with several hundred credit hours of
            participation. Mr. Mapp maintains good family and community ties,
            through his regular visitations, phone, email, and mail.

           Mapp’s case manager, Victor Gil, likewise wrote

            I have known Mr. John Mapp for approximately fifteen years [and]
            have been his case manager for over two years. He has proved to be a
            very respectful individual. . . . He has continually enrolled in programs
            as both a facilitator and participant. Mr. Mapp has shown by his strong
            family support and his genuine desire to return to the community that
            he can be a good citizen. Re-establishing his involvement in his family
            and re-integrating into society are paramount to his success. I believe
            he will succeed.

      In addition, drug-treatment specialist Eleni Dariotis lauded Mapp’s “very

active” participation in educational and rehabilitation programs, noting that Mapp

“displayed [an] eagerness and wiliness” to learn and better himself through those
                                         3
Case 1:95-cr-01162-FB Document 167 Filed 06/19/20 Page 4 of 6 PageID #: 1214




courses. Similarly, psychology-services provider Dr. Bowe reflected that in thirteen

years of knowing Mapp, “[Mapp] has always been polite and respectful,” “has

always made himself available to help when needed,” and “has shown good

participation in groups and appears to be sincere in his desire to return to the

community where he can be a good citizen and become more involved with his

family again.” Mot. Ex. I.

      2. Also, the past quarter-century has seen Mapp develop a host of medical

ailments, including hypothyroidism (diagnosed in 2008), latent tuberculosis

infection (diagnosed in 2010), hyperlipidemia (diagnosed in 2015), enlarged prostate

with elevated prostate specific antigen (diagnosed in 2015), and alopecia areata, an

autoimmune disorder (diagnosed in 2016).

      The United States Sentencing Guidelines provide that compassionate release

may be warranted if a defendant “suffer[s] from” a “deteriorating physical or mental

health because of the aging process” that “substantially diminishes” their ability “to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” Application Note 1(A). Mapp’s medical

conditions, coupled with the emergence and rapid spread of COVID-19 at federal




                                          4
Case 1:95-cr-01162-FB Document 167 Filed 06/19/20 Page 5 of 6 PageID #: 1215




correctional facilities like FCI Otisville “substantially diminish[]” his ability to

“provide self-care within the environment of a correctional facility.”2

      3. Any risk that Mapp might recidivate, already minimized by his age and

health, is further mitigated by the supportive and stable environment to which Mapp

will be released. Mapp will reside with his sister in Brooklyn and be looked after by

his adult sons—one of whom works for United States Postal Service and the other

for the New York Public Library—and by his niece, an attorney in the New York

City Mayor’s Office.      Mot. Exs. J, K, L.      Additionally, Mapp has secured

employment as window installer with Level Windows & Doors LLC upon his

release. Mot. Ex. H.

      In respect to Mapp’s supervised release, the Court re-imposes all of the

conditions that it imposed at his sentence. In addition, it now imposes a special

condition of 24-hour home confinement to be enforced by location monitoring, using

specific technology to be determined by the Probation Department. Mapp may leave

his residence to work for Level Windows & Doors LLC, and for necessary medical

services upon notice to the Probation Department.         Any other leave must be

approved by the Probation Department.



      2
        As of June 18, 2020, the Federal Bureau of Prisons confirmed at least 44
positive cases of COVID-19 among staff and inmates at FCI Otisville. COVID-19
Cases, https://www.bop.gov/coronavirus/ (19 active cases). The results of many
more tests are sill pending.
                                         5
Case 1:95-cr-01162-FB Document 167 Filed 06/19/20 Page 6 of 6 PageID #: 1216




                                       ***

      For the foregoing reasons, Mapp’s motion for compassionate release under

the First Step Act is granted. 18 U.S.C. § 3582(c)(1)(A)(i).

      SO ORDERED.

                                             _/S/ Frederic Block____________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
June 19, 2020




                                         6
